Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 17/130,336 filed on 12/22/2020.
Claims 1-9, 10-14, 15-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. : US 10917340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of U.S. Patent No. : US 10917340 B2
A method comprising:
A method comprising:
obtaining a data packet at a second network element,
obtaining the data packet at a second network element;
wherein the data packet comprises a plurality of measurement fields including a first field including a measurement type, a second field including a policy indicator, and a third field including measurement metadata and wherein the measurement type is set by a first network element;
obtaining a data packet at a first network element; determining whether measurement information is to be collected for the data packet; providing a plurality of measurement fields for the data packet based on a determination that measurement information is to be collected for the data packet, wherein a first measurement field identifies a measurement type, a second measurement field comprises a policy indicator, and a third measurement field comprises measurement metadata,
based on the measurement type, collecting by the second network element at least one of a receive time and a receive count value for the data packet;
based on the measurement type, collecting by the second network element at least one of a receive time and a receive count value for the data packet;
configuring a message comprising at least a portion of measurement information included in the measurement metadata and at least one of the receive time and the receive count value collected for the data packet;
configuring a message comprising at least a portion of the measurement information included in the measurement metadata and at least one of the receive time and the receive count value collected for the data packet;

transmitting the message to the first network element or a network controller.




Claim 2 of the application serial number 17130336
Claim 2 of U.S. Patent No. : US 10917340 B2
wherein, based on the measurement type, the method includes: forwarding the data packet to a third network element after adding or updating the measurement metadata in the data packet based on the measurement type. 
wherein, based on the measurement type, the method includes: forwarding the data packet to a third network element after adding or updating the measurement information in the data packet based on the measurement type.



Claim 3  of the application serial number 17130336
Claim 3 of U.S. Patent No. : US 10917340 B2
wherein the message further comprises: the policy indicator; a Session Identifier; an ingress node address; and a node 





Claim 4  of the application serial number 17130336
Claim 1  of U.S. Patent No. : US 10917340 B2
wherein the measurement type and the policy indicator are provided for a header of the data packet and the measurement metadata is provided in one of the header of the data packet or before or after a data payload for the data packet. 
wherein the measurement type and the policy indicator are provided for a header of the data packet and the measurement metadata is provided in one of the header of the data packet or before or after a data payload for the data packet. 



Claim 5   of the application serial number 17130336
Claim 4  of U.S. Patent No. : US 10917340 B2
wherein the measurement metadata comprises one or more of: a Session Identifier; an ingress node address; a transmit time for the data packet; a traversed node address; a transmit count 




Claim 6  of the application serial number 17130336
Claim 5  of U.S. Patent No. : US 10917340 B2
wherein the second network element is an egress network element for a provider network, the method further comprising: removing the plurality of measurement fields from the data packet; and forwarding the data packet to a third network element. 
wherein the second network element is an egress network element for a provider network, the method further comprising: removing the plurality of measurement fields from the data packet; and forwarding the data packet to a third network element. 








Claim 7   of U.S. Patent No. : US 10917340 B2
wherein at least a portion of the plurality of measurement fields are provided in a Segment Routing Header for the data packet. 
wherein at least a portion of the plurality of measurement fields are provided in a Segment Routing Header for the data packet. 



Claim 9   of the application serial number 17130336
Claim 8   of U.S. Patent No. : US 10917340 B2
wherein the first network element and the second network element are part of an Ethernet Virtual Private Network. 
wherein the first network element and the second network element are part of an Ethernet Virtual Private Network. 








Claim 10  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. : US 10917340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 10 of the application serial number 17130336
Claim 9  of U.S. Patent No. : US 10917340 B2
One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising:
One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising:
obtaining a data packet at a second network element,
obtaining the data packet at a second network element;
wherein the data packet comprises a plurality of measurement fields including a first field including a measurement type, a second field including a policy indicator, and a third field including measurement metadata and wherein the measurement type is set by a first network element;
obtaining a data packet at a first network element; determining whether measurement information is to be collected for the data packet; providing a plurality of measurement fields for the data packet based on a determination that measurement information is to be collected for the data packet, wherein a first measurement field identifies a measurement type, a second measurement field comprises a policy indicator, and a third measurement field comprises measurement metadata,

based on the measurement type, collecting by the second network element at least one of a receive time and a receive count value for the data packet;
configuring a message comprising at least a portion of measurement information included in the measurement metadata and at least one of the receive time and the receive count value collected for the data packet;
configuring a message comprising at least a portion of the measurement information included in the measurement metadata and at least one of the receive time and the receive count value collected for the data packet;
transmitting the message to the first network element or to a network controller.
transmitting the message to the first network element or a network controller.



Regarding to claim 11, claim 11 is rejected the same limitations of claim 2 above.

Regarding to claim 12, claim 12 is rejected the same limitations of claim 3 above.





Claim 9  of U.S. Patent No. : US 10917340 B2
wherein the measurement type and the policy indicator are provided for a header of the data packet and the measurement metadata is provided in one of the header of the data packet or before or after a data payload for the data packet. 
wherein the measurement type and the policy indicator are provided for a header of the data packet and the measurement metadata is provided in one of the header of the data packet or before or after a data payload for the data packet. 
















Claim 10   of U.S. Patent No. : US 10917340 B2
wherein the measurement metadata comprises one or more of: a Session Identifier; an ingress node address; a transmit time for the data packet; a traversed node address; a transmit count value for the data packet; and a sequence number. 
wherein the measurement metadata comprises one or more of: a Session Identifier; an ingress node address; a transmit time for the data packet; a traversed node address; a transmit count value for the data packet; and a sequence number. 



Regarding to claim 15, claim 15 is rejected the same limitations of claim 1 above.

Regarding to claim 16, claim 16 is rejected the same limitations of claim 2 above.

Regarding to claim 17, claim 17  is rejected the same limitations of claim 3 above.

Regarding to claim 18, claim 18   is rejected the same limitations of claim 4  above.

Regarding to claim 19, claim 19   is rejected the same limitations of claim 5  above.

.

Allowable Subject Matter
Claim 8 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHUONG T HO/Examiner, Art Unit 2412